Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                  CASE NO. 20-61420-CIV-DIMITROULEAS/SNOW



  JOSEPH BAMBERG, ANGELA WILLIS,
  and MARLA MURK, Individually
  and on behalf of all others similarly
  situated,

              Plaintiffs,

  v.

  THE RESULTS COMPANIES, LLC,


              Defendant.
  ___________________________________________/


                       REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court on Defendant’s Motion for Partial Summary

  Judgment and Motion to Dismiss and Alternative Motion to Compel Arbitration.

  (ECF No. 34) The Honorable William P. Dimitrouleas, United States District Judge,

  referred Defendant’s Motion for Dismissal without prejudice of the claims brought

  by seventy-three (73) of the remaining Plaintiffs in this case, or alternatively to

  Compel Arbitration to the undersigned United States Magistrate Judge for

  appropriate disposition or Report and Recommendation. (ECF No. 35) On October

  6, 2020, Plaintiffs filed their Response to Defendant’s Motion, advising the Court

  that it has no opposition to the Defendant’s Motion to Compel Arbitration, therefore

  the Court finds as to this portion of the Motion there is no need for additional
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 2 of 9




  briefing.1

                                   I. BACKGROUND

         On July 14, 2020, Plaintiff Bamberg (Plaintiff or Bamberg) commenced this

  putative class action against Defendant The Results Company (Defendant or

  Results) alleging violations of federal and state law. (ECF No. 1) Specifically, there

  were previously eighty-one (81) persons identified as plaintiffs in this case. Each of

  them seeks compensation, liquidated damages and other relief pursuant to Sections

  206, 207, and 216(b) of the Fair Labor Standards Act, and comparable relief under

  the Virginia Wage Payment Act, VA Code Ann. § 40.1-29. On August 24, 2020,

  Defendant moved to compel arbitration of sixty-nine (69) of the previous eighty-one

  (81) plaintiffs in this case pursuant to the Federal Arbitration Act, 9 U.S.C. §4. On

  September 8, 2020, Plaintiffs filed their First Amended Complaint and now identify

  eighty-five (85) Plaintiffs.   On September 22, 2020, Defendants again moved to

  compel arbitration of seventy-three (73) of the now eighty-five (85) plaintiffs in this

  case because they all agreed to abide by and signed arbitration agreements.

         In February of 2018, Defendant implemented an arbitration program to

  resolve disputes regarding wages and overtime pay. (ECF No. 23 at 3) Then current

  employees were required to enter into a Mandatory Arbitration Agreement as a

  condition of continued employment and individuals hired thereafter were required



         1 The parties should complete briefing on the remaining issues that are still

  before the Court.
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 3 of 9




  to enter into the Agreement as a condition of becoming employed. Id. at 3-4; See

  Mandatory Arbitration Agreement, ECF Nos. 23-2, 23-3.                     The Mandatory

  Arbitration Agreement requires arbitration of certain “Designated Claims,” which

  includes “all claims or controversies for which a federal or state court or other

  dispute-resolving body otherwise would be authorized to grant relief, under the Fair

  Labor Standards Act [ ] or any comparable state or local law related to the payment

  of wages or compensable work, minimum wages, or overtime pay.”                 Id.   The

  Mandatory     Arbitration    Agreement     specifies    that   the     FAA “govern[s] the

  interpretation, enforcement, and proceedings           pursuant   to    the   arbitration

  clause of [the] Agreement.”       Id. Further, the Agreement specifically prohibits

  arbitration of claims “as, or on behalf of, a class or group of individuals” unless

  otherwise agreed in writing. Id. An arbitration agreement governed by the FAA,

  like the one here, is presumed to be valid and enforceable. It is undisputed that

  seventy-three (73) of the plaintiffs each agreed to the terms of the Mandatory

  Arbitration Agreement.2 As a result, “Plaintiffs do not oppose arbitration, in this

  forum, for those individuals who have specifically been identified as subject to an

  arbitration agreement with a delegation provision . . .” (ECF No. 37 at 2)




        2 Plaintiffs incorrectly state that sixty-nine (69) of the Plaintiffs are identified
  by Defendant but the undersigned finds that this is simply a scrivener’s error taken
  from the prior Response it filed at ECF No. 27 at 2.
                                              3
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 4 of 9




                               II. LEGAL STANDARD

        The Federal Arbitration Act (FAA) places arbitration agreements on equal

  footing with all other contracts and reflects a “liberal federal policy favoring

  arbitration.” CompuCredit Corp. v. Greenwood, 565 U.S. 95, 98 (2012) (internal

  quotations and citations omitted).   Section 2 of the FAA provides that written

  arbitration agreements in a contract “shall be valid, irrevocable, and enforceable,

  save upon such grounds as exist at law or in equity for the revocation of any

  contract.” Federal Arbitration Act, 9 U.S.C. § 2. “Consistent with the FAA’s text,

  courts must rigorously enforce arbitration agreements according to their terms.”

  Walthour v. Chipio Windshield Repair, LLC, 745 F.3d 1326, 1329–30 (11th Cir.

  2014) (internal quotations and citations omitted). Section 4 of the FAA allows “a

  party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate

  under a written agreement for arbitration” to request the court to order arbitration

  “in the manner provided for in such agreement.” 9 U.S.C. § 4. Section 3 mandates

  that when a court concludes an issue is “referable to arbitration under an

  agreement in writing for such arbitration” the court “shall on application of one of

  the parties stay the trial of the action until such arbitration has been had in

  accordance with the terms of the agreement.” 9 U.S.C. § 3.

        Indeed, these policies are so strong, that, “as a matter of federal law, any

  doubts concerning the scope of arbitrable issues should be resolved in favor of

  arbitration, whether the problem at hand is the construction of the contract

                                           4
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 5 of 9




  language itself or an allegation of waiver, delay, or a like defense to arbitrability.”

  Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983); see

  also Heritage Skin Care, Inc. v. Dyno-Heritage Brands, Inc., No. 03-20282-CIV,

  2003 U.S. Dist. LEXIS 11090, 11091 (S.D. Fla. Feb. 25, 2003) (noting if any

  ambiguity exists as to the scope of the arbitration clause, the Court must resolve

  those issues in favor of arbitration).

        The Eleventh Circuit has made clear that courts reviewing an arbitration

  agreement under the FAA must compel arbitration upon a showing that (1) a

  written enforceable arbitration agreement exists between the parties; and (2) the

  claims before the court fall within the scope of that agreement. See Anderson v.

  Am. Gen. Ins., 688 F. App’x 667, 669 (11th Cir. 2017); see also Federal Arbitration

  Act, 9 U.S.C. §2.

        An arbitration agreement governed by the FAA, like the Arbitration

  Agreement here, is presumed to be valid and enforceable. See Palidino v. Avnet

  Computer Technologies, Inc., 134 F.3d 1054, 1057 (11th Cir. 1998) (“The FAA

  creates a presumption in favor of arbitrability”). The Court considers a motion to

  compel arbitration under a summary judgment-like standard and may decide the

  motion as a matter of law where there is no genuine dispute of fact. Bazemore v.

  Jefferson Capital Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016) (district court

  may conclude as a matter of law that parties did or did not enter into an arbitration

  agreement if there is no genuine dispute as to any material fact concerning the

                                             5
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 6 of 9




  formation of such an agreement).

                                    III. DISCUSSION

        As a threshold matter, however, this Court must determine the proper

  decision maker to resolve the issue of arbitrability. The United States Supreme

  Court acknowledged the right of parties to include delegation clauses in arbitration

  agreements, whereby they “agree to arbitrate ‘gateway ‘ questions of ‘arbitrability,’

  such as whether the parties have agreed to arbitrate or whether their agreement

  covers a particular controversy.” Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63,

  68-69 (2010). Any challenge to the validity or enforceability of the entire agreement

  is subject to arbitration and must be left for the arbitrator to resolve. Id. at 70-71.

        When parties agree to arbitrate all disputes between them, questions

  concerning the validity of the contract are to be resolved by the arbitrator in the

  first instance, not by a federal or state court. Preston v. Ferrer, 552 U.S. 346, 349

  (2008).   The law is clear that parties may bar courts from deciding whether a

  dispute is arbitrable by “clearly and unmistakably” contracting for an arbitrator to

  determine arbitrability. See Henry Schein, Inc. v. Archer & White Sales, Inc., 139

  S.Ct. 524, 527-528 (2019). Thus, “when . . . parties explicitly incorporate rules that

  empower an arbitrator to decide issues of arbitrability, the incorporation serves as

  clear and unmistakable evidence of the parties’ intent to delegate such issues to an

  arbitrator.” Terminix Int’l Co. v. Palmer Ranch Ltd., 432 F.3d 1327, 1332 (11th Cir.



                                              6
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 7 of 9




  2005).

           In this case, the delegation of these threshold determinations to the

  arbitrator is unequivocal.     “Plaintiffs recognize that the agreements contain

  delegation provisions that require the arbitrator, and not this Court, to determine

  the threshold arbitration issues.” (ECF No. 37 at 2)

           The undersigned finds that it is undisputed that the seventy-three persons

  identified by the parties entered into the Mandatory Arbitration Agreement which

  contained an arbitration clause expressly covering the claims contained within this

  action. Therefore, the undersigned finds that the request to arbitrate these claims

  are proper, and claims regarding “validity and enforceability” must be presented to

  the arbitrator. (ECF No. 37 at 2) Because there is no dispute as to the clear and

  unmistakable delegation of the threshold issues to the arbitrator, this Court should

  compel arbitration.

           Therefore, applying the required summary judgment-like standard required

  in assessing a motion to compel arbitration, see Bazemore, 827 F.3d at 1333, there

  is no genuine dispute of fact. The undisputed evidence in the record demonstrates

  that the parties entered into an arbitration agreement in the Mandatory

  Arbitration Agreement and that Plaintiffs agreed to arbitrate any disputes against

  Defendant pursuant to the arbitration provision. Both the FAA—which creates a

  strong presumption in favor of enforcing arbitration agreements—and federal and

  state court precedent mandate the arbitration of these Plaintiffs’ claims.

                                            7
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 8 of 9




        Plaintiffs request that the District Judge stay this action instead of

  dismissing it.     Defendant argues that the case should be dismissed without

  prejudice as to these Plaintiffs. When a case is subject to binding arbitration, it is

  within the district court’s discretion whether to stay or dismiss a case. Envision

  HealthCare Corp. v. United HealthCare Ins. Co., 311 F. Supp. 3d 1322, 1325 (S.D.

  Fla. 2018) (finding dismissal without prejudice appropriate where case was pending

  less than two months and the alleged violations occurred within the last five years,

  such that the statute of limitations would not be implicated); Wolfe v. Carnival

  Corp., 423 F. Supp. 3d 1347, 1349 (S.D. Fla. 2019) (stating that when all the issues

  in the case are subject to arbitration, the district court has discretion to dismiss a

  case, rather than stay it). This decision is more properly left to the District Court

  Judge.

                                     CONCLUSION

       Having carefully considered the Motion, the Response, the court file and the

  applicable case law, and finding no Reply necessary, it is hereby

             RECOMMENDED that Defendant’s Motion to Compel Arbitration be

   GRANTED.        Plaintiff requests that the case be stayed as to the seventy-three

   Plaintiffs at issue rather than be dismissed without prejudice. The undersigned

   leaves this decision to the District Court Judge since it is in his discretion to do




                                            8
Case 0:20-cv-61420-WPD Document 38 Entered on FLSD Docket 10/08/2020 Page 9 of 9




   either. As previously stated, Defendant’s Motion for Partial Summary Judgment

   and unrelated arguments regarding the Motion to Dismiss will be addressed by

   the District Court Judge pending a determination on the Motion to Compel

   Arbitration.

       The parties will have fourteen (14) days from the date of being served with a

  copy of this Report and Recommendation within which to file written objections, if

  any, with the Honorable William P. Dimitrouleas, United States District Judge.

  Failure to file objections timely shall bar the parties from a de novo determination

  by the District Judge of an issue covered in the Report and shall bar the parties

  from attacking on appeal unobjected-to factual and legal conclusions contained in

  this Report, except upon grounds of plain error if necessary in the interest of justice.

  See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v.

  Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

      DONE AND SUBMITTED at Fort Lauderdale, Florida, this 8th day of October.




  Copies furnished to:

   All Counsel of Record




                                             9
